—In a proceeding pursuant to General Municipal Law § 50-e (5) for leave to serve a late notice of claim, the petitioners appeal from an order of the Supreme Court, Nassau County (Schmidt, J.), entered August 14, 1996, which denied their application and dismissed the proceeding.
Ordered that the order is affirmed, with costs.
Contrary to the appellants’ contention, the claim arose on April 30, 1992, the date that the respondent informed the appellants of the test results and its decision not to provide the appellant Matthew Campbell with special education. The application for leave to serve a late notice of claim, made over three and one-half years later, was therefore time-barred (General Municipal Law § 50-e [5]; see, Pierson v City of New York, 56 NY2d 950). O’Brien, J. P., Thompson, Santucci and Mc-Ginity, JJ., concur.